Citation Nr: 0126607	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for obliteration 
of the left costophrenic angle, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right buttock, Muscle Group 
XVII, with retained metallic foreign body, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the left posterior thorax, Muscle 
Group II, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right lower arm near elbow, 
Muscle Group VII, with retained metallic foreign body, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right anterior thigh, Muscle 
Group XIV, with retained metallic foreign body, currently 
evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.   

The Board notes that the rating schedule pertaining to 
respiratory system was revised in October 1996 and Diagnostic 
Code 6810 was eliminated from the revised criteria.  However, 
the RO has continued the 10 percent evaluation of the 
veteran's obliteration of the left costophrenic angle under 
Diagnostic Code 6810, but provided Diagnostic Code 
evaluations for restrictive lung disease under Diagnostic 
Code 6840-45.  The Board granted an increased rating for 
post-traumatic stress disorder and remanded the remaining 
issues to the RO for additional development in February 2000.  
The case has now been returned to the Board.

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claims for an 
increased evaluations to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001).  However, the RO found that the case did 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

The veteran's service-connected obliteration of the left 
costophrenic angle is manifested by mild restrictive 
impairment without evidence of obliteration of the left 
costophrenic angle.  An April 2000 Pulmonary Function test 
report revealed FEV-1 levels to be 79 percent of that 
predicted, FEV-1/FVC to be 79 percent, and DLCO to be 72 
percent of that predicted.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
obliteration of the left costophrenic angle have not been 
met. 38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 
2001); 38 C.F.R. § 4.97, Diagnostic Code 6810 (prior to 
October 7, 1996), Diagnostic Codes 6840-45 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA analysis

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

With respect to the issue of increased evaluation for 
obliteration of left costophrenic angle, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The veteran has been afforded 
the pulmonary function tests required by the new regulations.  
An adequate pulmonary review with regard to the nature and 
extent of the veteran's service- connected disorder has also 
been obtained.  Moreover, the veteran has been specifically 
apprised of the evidence considered in rating decisions, as 
well as the statements of the case and supplemental 
statements of the case.  Insofar as neither the veteran nor 
his accredited representative have indicated that there is 
any additional information that may be available or necessary 
to a decision on his claim, the Board finds that the 
Department has satisfied the duty to assist in the 
development of this claim.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C. § 5103A (West Supp. 2001).

Background

Service medical records show no findings of pulmonary 
disease.  However, the veteran's April 1970 separation 
examination disclosed possible TB tine test conversion.  A 
January 1972 VA chest examination revealed findings 
suggestive of old pleuritic obliteration of the left 
costophrenic angle.  By February 1972 rating decision, the RO 
granted service connection for obliteration of the left 
costophrenic angle, assigning it a 10 percent rating under 
Diagnostic Code 6810.  (This 10 percent rating has remained 
in effect to date; thus, it is protected from reduction.  38 
C.F.R. 3.951(b) (2001)).

The veteran filed a claim for an increased evaluation in 
April 1997.  At a September 1997 VA examination, the examiner 
noted the veteran's history of obliteration of the left 
costophrenic angle.  On evaluation, the lungs were clear to 
auscultation and percussion without rales, rhonchi or 
wheezes.  There was no prolongation of the expiratory phase 
and no increase in the AP diameter.  The chest x-ray was 
normal.  Pulmonary function tests show FEV1 was 94 percent of 
that predicted and FEV1/FVC ratio was 83 percent.  The 
examiner noted that it was normal study.

An April 2000 VA CT scan of the thorax found no significant 
pleural thickening or effusion in the left costophrenic 
angle.  The impression was essentially unremarkable chest CT 
scan.  An April 2000 VA pulmonary function test (PFT) 
revealed FEV1 of 79 percent of predicted, FEV1/FVC ratio of 
79 percent, and DLCO-SB at 72 percent of predicted.  The 
interpretation was mild restrictive impairment with normal 
flow rated and no improvement in FEV1 following 
bronchodilatation.  In an April 2000 opinion, VA staff 
pulmonologist stated that he reviewed the claim file showing 
history of obliteration of left costophrenic angle as well as 
the recent April 2000 CT and PFT studies.  The physician 
stated that the CT report revealed no parenchymal lesion with 
no obliteration of either costophrenic angle; thus, a 
clinical examination was not required.

VA medical records from September 2000 to February 2001 
reveal a normal chest x-ray.  A June 2001 VA general medical 
examination revealed that the lungs were clear to 
auscultation and percussion without rales, rhonchi nor 
wheezes.  There was no diagnosis of a pulmonary disorder. 

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000). 
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lung disability is evaluated 
under the schedular criteria applicable to the respiratory 
system.  See 38 C.F.R. § 4.97.  Here, the Board notes that by 
regulatory amendment effective October 7, 1996, changes were 
made to the schedular criteria for evaluating certain 
respiratory diseases.  See 61 Fed. Reg. 46,720 (Sept. 5, 
1996).

Diagnostic Code 6810, the criteria in effect prior to October 
7, 1996 for rating serofibrinous pleurisy, specifically 
provided that chronic pleurisy, fibrous, following lobar 
pneumonia and other acute diseases of the lungs or pleural 
cavity, without empyema, was not considered a disabling 
condition, except where there was diaphragmatic pleurisy, 
pain in the chest, obliteration of costophrenic angles, or 
tenting of the diaphragm, in which case a 10 percent rating 
was assigned.  38 C.F.R. § 4.97, Code 6810 (in effect prior 
to October 7, 1996).

Effective October 7, 1996, chronic pleural effusion or 
fibrosis is evaluated under a general formula which is used 
to rate all restrictive lung disease. 3 8 C.F.R. § 4.97, 
Codes 6840-6845.  Those criteria provide for a 10 percent 
evaluation where restrictive lung disease is manifested by 
FEV-1 of 71 to 80 percent predicted, or by FEV-1/FVC of 71 to 
80 percent, or by DLCO (SB) 66 to 80 percent predicted.  A 30 
percent evaluation is warranted where restrictive lung 
disease is manifested by FEV-1 of 56 to 70 percent predicted, 
or by FEV- 1/FVC of 56 to 70 percent, or by DLCO (SB) 56 to 
65 percent predicted.  A 60 percent rating is warranted where 
pulmonary function testing reveal that FEV-1 is 40 to 55 
percent predicted; FEV-1/FVC is 40 to 55 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 100 percent 
rating is warranted where pulmonary function testing reveal 
that FEV-1 is less than 40 percent predicted; FEV-1/FVC is 
less than 40 percent; where DLCO (SB) is 40 percent 
predicted; where maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption; where there is cor pulmonale 
(right heart failure); where there is right ventricular 
hypertrophy; where there is pulmonary hypertension; (shown by 
echo or cardiac catheterization); where there are episodes of 
acute respiratory failure; or where outpatient oxygen therapy 
is required.  Id.

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
is determined by the Board that the amended regulation is 
more favorable, the new criteria may not be applied prior to 
the effective date of the change in the regulation.  After a 
contemporaneous review of the record, the Board finds that 
entitlement to a disability evaluation in excess of 10 
percent for obliteration of the left costophrenic angle is 
not shown or approximated under either the old or the new 
criteria for evaluating respiratory disorders. 

In this case, the evidence of record shows that the veteran's 
latest April 2000 pulmonary function tests revealed a FEV-1 
level of 79 percent of predicted, a FEV-1/FVC of 79 percent, 
and a DLCO-SB of 72 percent.  Prior VA pulmonary function 
tests of record showed a FEV-1 of 94 percent of predicted and 
a FEV1/FVC of 83 percent.  Moreover, chest x-rays and CT 
scans showed no obliteration of the left costophrenic angle 
and were described as unremarkable and normal.  The veteran 
was assigned the highest schedular rating for blunting of the 
costophrenic angle under the old criteria and it is not shown 
that a higher rating under the new criteria is warranted.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer opinions on questions 
of medical pathology or severity.  See Grottveit v. Brown, 5 
Vet. App 91 (1993).   The medical evidence of record does not 
support his assertions of more severe disability.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claims or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claims, in which case the claim are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
finds the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
obliteration of left costophrenic angle under either the old 
or new regulatory criteria pertaining to respiratory 
disorders.


ORDER

An evaluation in excess of 10 percent for obliteration of 
left costophrenic angle is denied.
REMAND

The Board observes that the veteran and his representative 
have raised the issues of entitlement to separate evaluations 
for tender scars of his right buttocks, anterior right thigh 
and ulnar aspect of the right forearm under Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The Board notes that the scars 
have been considered residuals of the veteran's service-
connected shell fragment wound residuals, which is currently 
on appeal before the Board.  Thus, these issues are 
inextricably intertwined, as findings as to such claim may 
directly affect the issues currently on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The Board observes that in its February 2000 Remand, the RO 
was directed to obtain VA orthopedic examination which 
included a detailed description of any scars.  Upon review, 
the Board notes that there were no findings of tender or 
painful scars of the shell fragment wounds during the initial 
January 1972 VA examination or upon subsequent examinations 
in 1981 or 1984.  However, VA examinations in December 1994 
and April 1997 disclosed varied findings of well-healed 
tender scars of the buttock, right anterior thigh, right 
forearm, and left chest area.  Although the length, location, 
and adherence of the scars were addressed in the May 2000 VA 
orthopedic examination, there were no findings addressing 
whether the scars were tender and painful, ulcerative or 
otherwise symptomatic.  The Court has held that remand 
instructions of the Board are neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, the Board is compelled to remand the matter for 
additional examination.  Full compliance with such 
instructions is mandated by law.  38 C.F.R. § 19.31 (2001). 

Finally, the Board notes that the RO, in an August 2001 
rating decision, denied entitlement to a total rating based 
on individual unemployability.  The national representative, 
in the October 2001 Informal Brief, advised that such 
document should be considered by VA to be a notice of 
disagreement to the August 2001 denial of this issue.  The 
Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a dermatological examination in order 
to determine the nature and extent of the 
veteran's scars as related to his shell 
fragment wounds.  The examiner should 
review the veteran's claims folder to 
include all medical reports and opinions.  
The examiner should provide a detailed 
description of each scar, to include 
stating whether such scar is objectively 
tender and painful or ulcerative.  The 
examiner should provide rationale for his 
determination.

2.  Inasmuch as the issues of entitlement 
to a separate evaluation for scars is 
deemed to be "inextricably intertwined" 
with the issues of higher evaluation for 
residuals of the veteran's shell fragment 
wound disabilities, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
representative should be furnished with a 
statement of the case and given time to 
respond thereto.

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a total rating based on 
individual unemployability, undertaking 
such development as is necessary in order 
to adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.
4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and implementing regulations has been 
fully complied with and satisfied. The RO 
should then readjudicate this claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 


